Citation Nr: 1419365	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether an April 16, 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied service connection for depression should be revised or reversed on the basis of clear and unmistakable error (CUE).

2.  Whether an April 16, 2005 rating decision of the VA RO in Houston, Texas that denied service connection for bilateral knee disorders should be revised or reversed on the basis of CUE.

3.  Whether a December 10, 1992 rating decision of the VA RO in Houston, Texas that denied service connection for bilateral knee disorders should be revised or reversed on the basis of CUE.

4.  Whether a December 10, 1992 rating decision of the VA RO in Houston, Texas that denied service connection for sinus bradycardia with early repolarization should be revised or reversed on the basis of CUE.

5.  Whether a December 10, 1992 rating decision of the VA RO in Houston, Texas that denied service connection for hypercholesterolemia should be revised or reversed on the basis of CUE.

6.  Whether a December 10, 1992 rating decision of the VA RO in Houston, Texas that denied service connection for hypertension should be revised or reversed on the basis of CUE.

7.  Whether a December 10, 1992 rating decision of the VA RO in Houston, Texas that denied service connection for bilateral hearing loss should be revised or reversed on the basis of CUE.

8.  Whether a December 10, 1992 rating decision of the VA RO in Houston, Texas that denied service connection for a lumbosacral injury should be revised or reversed on the basis of CUE.

9.  Whether a December 10, 1992 rating decision of the VA RO in Houston, Texas that denied service connection for bilateral elbow injuries should be revised or reversed on the basis of CUE.

10.  Whether a December 10, 1992 rating decision of the VA RO in Houston, Texas that denied service connection for chronic sinusitis should be revised or reversed on the basis of CUE.



ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1970 to November 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Houston RO that denied a general claim for revision or reversal of unspecified rating decisions that denied multiple claims for service connection on the basis CUE. 

In a September 2008 notice of disagreement, the Veteran did not identify the rating decisions and specific errors but listed 19 disorders for which he sought service-connection.  In correspondence in December 2010, the RO requested that the Veteran specify the decisions, issues, and errors, but the Veteran responded again with an additional listing of more than 19 disorders and situations where he was exposed to hazards during active service.  In a January 2011 conference, the RO advised the Veteran that consideration on appeal would be given to those claims that had been decided adversely and that all other claimed disorders would be treated as new claims.   Accordingly, the RO issued a statement of the case in February 2011 on the previously denied issues as captioned above.  The Veteran perfected a timely appeal as to these claims the same month.  The RO addressed new claims in a December 2013 rating decision that is not before the Board on appeal.  

In June 2009, the Veteran designated an attorney as representative.  In August 2009, the representative advised the RO that the Veteran had revoked the authorization for representation.  In documents submitted on many occasions, the Veteran indicated that he is receiving assistance from an anonymous agent, but he has not properly designated a Veterans Service Organization, accredited agent, or other individual as representative.  Therefore, the Board will proceed with the Veteran not represented.  

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.   

The issue of CUE in a December 10, 1992 RO rating decision which denied service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The correct facts, as they were known to the RO on April 16, 2005 were considered, and the statutory or regulatory provisions extant at the time were correctly applied in the denial of service connection for depression and for bilateral knee disorders.  

2.  The correct facts, as they were known to the RO on December 10, 1992 were considered, and the statutory or regulatory provisions extant at the time were correctly applied in the denial of service connection for sinus bradycardia, hypercholesterolemia, hypertension, lumbosacral injury, bilateral elbow injury, bilateral knee disorders and sinusitis.  


CONCLUSIONS OF LAW

1.  The April 16, 2005 RO rating decision that denied service connection for depression is final and is not based on CUE.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 3.303, 3.307, 3.309, 20.302 (2005).

2.  The April 16, 2005 RO rating decision that denied service connection for bilateral knee disorders is final and is not based on CUE.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 3.303, 3.307, 3.309, 20.302 (2005).

3.  The December 10, 1992 RO rating decision that denied service connection for bilateral knee disorders is final and is not based on CUE.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5109A, 7105 (West 1990); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 3.303, 3.307, 3.309, 20.302 (1992).

4.  The December 10, 1992 RO rating decision that denied service connection for sinus bradycardia with early repolarization is final and is not based on CUE.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5109A, 7105 (West 1990); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 3.303, 3.307, 3.309, 20.302 (1992).

5.  The December 10, 1992 RO rating decision that denied service connection for hypercholesterolemia is final and is not based on CUE.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5109A, 7105 (West 1990); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 3.303, 3.307, 3.309, 20.302 (1992).

6.  The December 10, 1992 RO rating decision that denied service connection for hypertension is final and is not based on CUE.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5109A, 7105 (West 1990); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 3.303, 3.307, 3.309, 20.302 (1992).

7.  The December 10, 1992 RO rating decision that denied service connection for a lumbosacral injury is final and is not based on CUE.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5109A, 7105 (West 1990); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 3.303, 3.307, 3.309, 20.302 (1992).

8.  The December 10, 1992 RO rating decision that denied service connection for a bilateral elbow injuries is final and is not based on CUE.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5109A, 7105 (West 1990); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 3.303, 3.307, 3.309, 20.302 (1992).

9.  The December 10, 1992 RO rating decision that denied service connection for chronic sinusitis is final and is not based on CUE.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5109A, 7105 (West 1990); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 3.303, 3.307, 3.309, 20.302 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, notice is not required because the issue presented involves motions for review of prior final RO decisions on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  

The Veteran served as a U.S. Army accountant and material control clerk and retired at the rank of Sergeant First Class.  He contended in a June 2008 claim, a September 2008 notice of disagreement, and during a January 2011 conference with a Decision Review Officer that final RO decisions in April 2005 and December 1992 that denied service connection for the disabilities captioned above contained CUE because the RO did not consider all evidence of record of his experiences and treatment during active service and did not obtain VA examinations as required to assist in the development of his claims. 

A decision of the RO becomes final if the appellant does not express disagreement or submit new and material evidence within one year.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.105, 3.156(b), 20.302.  

Once a decision of the RO becomes final, the decision can be reversed or amended when evidence establishes CUE error was made in the adjudication.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  For CUE to exist:

(1) [e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied,

(2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and

(3) a determination that there was clear and unmistakable must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

 "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that clear and unmistakable is a very specific and rare kind of error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377 (1994). 

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App at 43-44.   Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The following legal criteria were extant at the time of the December 1992 and April 2005 RO decisions.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury or for aggravation of a preexisting injury or disease contracted in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  As applicable in this case, bilateral hearing loss (an organic disease of the nervous system), arthritis, and cardiovascular disease including hypertension are considered chronic diseases eligible for the presumption.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

RO Decision Dated April 16, 2005

In an April 16, 2005 decision, the RO denied service connection for depression and for bilateral knee injuries.  The Veteran was notified of this decision and his appellate rights by letter dated April 25, 2005, but he did not express disagreement or submit new and material evidence within one year of notice of the decision.  The decision, therefore, is final. 

Depression

In August 2004, the Veteran submitted a claim for service connection for depression, asserting that he was diagnosed at an unspecified time during service with depression and a panic disorder.  Following a review of the service treatment records and post-service VA examination records, in the April 16, 2005 decision, the RO found no evidence of symptoms, diagnoses, or treatment for any form of mental health disorder during service or at any time after service.  The RO reviewed the service treatment records and found no mention of symptoms, diagnoses, or treatment for depression, a panic disorder, or any form of mental health disorder.  In an October 1991 retirement physical examination, the Veteran denied any history of depression, excessive worry, or nervous trouble of any sort.  The examining physician noted no psychiatric abnormalities.  In July 1992, the Veteran underwent a series of VA examinations.  A VA physician noted no psychiatric abnormalities.  

In an October 2004 telephone contact report, a VA representative informed the Veteran that no record of care or diagnosis for a psychiatric disorder could be found in the service treatment records and that any additional evidence would be considered.  The Veteran reported that he received post-service treatment for depression and a panic disorder at a military clinic.  In response to two requests for records, the clinic responded that no records were available.  The RO informed the Veteran that the military clinic records were not available and denied service connection for depression and a panic disorder a final decision dated April 16, 2005.

Following the Veteran's June 2008 motion for reversal or revision of this decision, the Veteran submitted or the RO obtained records of outpatient and inpatient medical care at the military facilities from February 2002 to January 2008.  The earliest notation regarding depression, panic disorder, and anxiety disorder was in June and December 2006.  

The Board finds no CUE in the April 16, 2005 RO decision that denied service connection for depression and a panic disorder.  The RO considered all evidence of record at the time including the service treatment records and VA examination reports.  Records of care from the military clinic were requested but were not available.  There was no competent and credible evidence of record of a current psychiatric disability.  Furthermore, the RO factual determination of no chronic psychiatric disorder incurred in service was supported by a plausible factual basis to include the negative lay history provided at separation and the normal clinical findings.  A claimed breach of duty to assist in development of the claim by not obtaining a VA examination cannot serve as a basis for reversal or revision on the basis of CUE.  Evidence added to the record at a later date cannot be considered in the evaluation of CUE.  

Bilateral Knee Disorders 

The Veteran filed an original service connection claim for bilateral knee conditions in December 1991.

Service treatment records showed that he did receive treatment for a left medial collateral ligament strain incurred while playing football in September 1971.  He was prescribed an elastic wrap and crutches for three days.  There was no immediate follow up treatment.  An X-ray of the left knee obtained for unspecified reasons in February 1975 was normal.  In May 1985, the Veteran sought treatment for past right knee discomfort after running without a traumatic injury or pain noted at the time of the examination.  The initial diagnosis was chondromalacia patella, but an X-ray showed a normal joint and patella.  In June 1985, a private orthopedic physician examined the right knee and noted the same symptoms but no loss of range of motion or ligament laxity.  X-rays were normal.   The physician continued the diagnosis but prescribed only a tapering course of aspirin.  The Veteran sustained a scrape on the left knee February 1987 while playing baseball.  Treatment was cleaning of the wound and antibiotic medication.  On an October 1991 retirement physical examination, the Veteran reported a history of twisting his right knee during a morning jog, but the examining physician noted no abnormalities.  

In July 1992, a VA physician noted the Veteran's reports of the left knee football injury and that he currently experienced bilateral knee aching that he treated with aspirin.  On examination there was no significant loss of range of motion or ligament deficits.  X-rays of both knees showed "no gross abnormalities."  The physician diagnosed "[h]istory of injury to left knee and subsequent minor injury to right knee resolve, but with some residual occasional ache."  

In a December 10, 1992 decision, the RO reviewed the service treatment records and the VA examination report and concluded that the injuries to the knees in service had resolved and that service connection was not warranted because there was no chronic residual disability.  

The Board finds no CUE in the December 10, 1992 RO decision that denied service connection for residuals of right and left knee injuries.  The RO discussed the Veteran's knee symptoms and treatment in service, the results of the retirement physical examination, and VA examination in July 1992 within one year of discharge from active service.  This evidence disclosed no chronic underlying pathology of either knee, to include no evidence of arthritis to warrant presumptive service connection under 38 C.F.R. § 3.309(a).  The VA examiner diagnosis, while less than clear, referred to a history of bilateral knee injuries which resolved.  The reference to "some residual occasional ache," in the context of no evidence of an underlying pathology, was reasonably interpreted as showing no chronic underlying disability.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, did not in and of itself constitute a disability for which service connection may be granted.)  Regardless of the adequacy of the diagnosis, any alleged error on the part of VA for not obtaining an adequate examination and diagnosis cannot form the basis of CUE.

The Veteran submitted a petition to reopen the claim in August 2004.  As noted above, records identified by the Veteran of treatment at a military clinic were not available.  The RO obtained an additional VA examination in November 2004.   The examiner summarized the treatment during active service and the results of the July 1992 examination.  The Veteran reported worsening episodes of pain after climbing stairs, extended standing, kneeing, and sitting.  He also reported morning stiffness and a feeling of the presence of loose bodies in the knees.  He treated the symptoms with an anti-inflammatory medication.  On examination, the physician noted a slight loss of range of motion, crepitus during motion, a slight symmetrical medial ligament laxity, and a positive patellofemoral compression test.  X-rays showed a decrease in medial joint spaces and calcification of the menisci.  The physician diagnosed osteoarthritis of the knees with chondrocalcinosis.  The physician did not provide an opinion on the etiology of the disease.  

In the April 16, 2005 decision, the RO continued to deny service connection for bilateral knee disorders.  The RO noted a review of the service treatment records and the VA examination reports in 1992 and 2004 and found that the Veteran did now have a current bilateral knee disorder but that the evidence of record showed that minor injuries incurred in service had resolved and that the current knee disease manifested greater than one year after service.  

The Board finds no CUE in the April 16, 2005 RO decision that denied service connection for residuals of right and left knee injuries.  The RO discussed the Veteran's knee symptoms and treatment in service, the results of the retirement physical examination, and VA examination in July 1992 within one year of discharge from active service.  The RO did obtain an additional examination in 2004.  Arguably, the latter examiner's report could have had more probative weight had he provided an opinion on the Veteran's contention that the minor injuries in service caused his current osteoarthritis.  Nevertheless, the RO considered all the evidence of record at the time, found the examination to be adequate to support a decision on the claim.  The results from the separation examination, the July 1992 VA examination and the lack of a nexus opinion or demonstrable continuity of symptomatology provided a plausible basis for the RO's factual and legal determination.

As such, the Board must finds that the Veteran's current claim for reversal or revision on the basis of CUE in either the December 1992 or the April 2005 RO rating decisions arises from a dispute over the weighing of the evidence and not an error of fact or application of the facts to the law as they were known at that time.  A breach of duty to assist in development of the claim in the form of a supplemental examination and opinion cannot serve as a basis for reversal or revision on the basis of CUE.  Notably, in argument on appeal, the Veteran references evidence in support of his claim which did not exist at the time of the RO's rating decisions.  Additionally, the Veteran argues that the RO failed to consider multiple theories of service connection, such as possible viral infections incurred in Africa, Germany and Alaska as well as possible herbicide exposure.  However, these theories had not been reasonably raised by either the Veteran or the evidence of record before the RO.  Thus, these recently alleged theories cannot form the basis of CUE.

RO Decision Dated December 10, 1992

In a December 10, 1992 decision, the RO denied service connection for sinus bradycardia with early repolarization, hypercholesterolemia, hypertension, bilateral hearing loss, lumbosacral spine injuries, bilateral elbow injuries, and sinusitis (as well as bilateral knee disability discussed above).  The Veteran did not express disagreement or submit new and material evidence within one year, and the decision is final. 

Sinus Bradycardia
Hypercholesterolemia

A routine electrocardiogram obtained in September 1991 shortly prior to the Veteran's October 1991 retirement physical examination showed sinus bradycardia with early repolarization but was otherwise normal.  A concurrent chest X-ray was also normal.  A blood test showed total cholesterol as 217 mg/dl above the normal 140-200 mg/dl.  The Veteran denied any history of heart trouble, chest pain, or shortness of breath on the medical history questionnaire and the examining physician noted no heart or vascular abnormalities and advised a modified diet.
 
In July 1992, a VA physician acknowledged the results of the September 1991 electrocardiogram and noted that it suggested a possible old inferior-lateral infarct of undetermined age with early repolarization, and a repeat electrocardiogram showed the same indications.  A repeat blood test showed total cholesterol as 235 mg/dl.  However, he noted the Veteran's denial of any history or symptoms associated with cardiovascular disease including shortness of breath, chest pain, dizziness, or palpitations.  On examination, the physician noted a regular sinus rhythm with no murmurs, rubs, or gallops and no signs of peripheral cardiac decompensation.  A vascular examination and chest X-ray were normal.  The physician did not diagnose any form of heart disease. 

"Sinus bradycardia" is "a slow sinus rhythm, with a heart rate of less than 60 beats per minute in an adult; it is common in young adults and in athletes but is also a manifestation of some disorders."  Dorland's Illustrated Medical Dictionary 245 (32d ed. 2012) (also defining "bradycardia" as "slowness of the heartbeat, as evidenced by slowing of the pulse rate to less than 60").  

On December 10, 1992, the RO denied service connection for sinus bradycardia with early repolarization because the competent evidence did not show that the Veteran had a chronic heart disability.  The RO noted a review of the service records and the July 1992 VA examination.  Notwithstanding abnormal indications on the electrodiagnostic tests, the RO relied on the evaluation of the VA physician who noted that the test indications might (possible) represent an old infarct, but concluded that the Veteran did not have a current chronic heart disability.  

Hypercholesterolemia is defined as excessive cholesterol in the blood.  Dorland's Illustrated Medical Dictionary, 880 (30th Ed. 2003).  Regulations in effect in 1992 did not list high blood cholesterol as a ratable disability.  See 38 C.F.R. § 4.104 (1992).  Therefore, elevated cholesterol is a laboratory test result and not, in and of itself, a disability.  See also 61 Fed. Reg. 20,440 (May 7, 1996); Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).   As hypercholesterolemia is not shown to be indicative of a chronic, acquired disability for VA compensation purposes disability benefits, service connection was not available for hypercholesterolemia.

The Board finds no CUE in the December 10, 1992 RO decision that denied service connection for sinus bradycardia with early repolarization and for hypercholesterolemia.  The RO noted a review of the service treatment records and the July 1992 VA examination including the electrocardiogram and blood test indications.  The RO assigned probative weight to the Veteran's lay statement of no observable symptoms at the time of his retirement and in the July 1991 examination, and to the observations and conclusions of the military and VA physicians that the Veteran did not have a chronic heart disability at the time of the examinations.  The physicians did not conclude that the test indications alone warranted diagnosis of an underlying disorder.  The Board finds that the RO had a plausible basis for its factual determination that the Veteran's sinus bradycardia and hypercholesterolemia were symptoms not subject to service connection in the absence of an underlying disorder.  The "possible" old infarct of indeterminate age was couched in speculative terms without any identified chronic disorder.

Therefore, the Veteran's assertion of CUE is based on a disagreement in how the medical evidence was evaluated and not on any error of law or mis-application of the facts as they were known at that time.  There was simply no "chronic" disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).

Following the Veteran's June 2008 claim for reversal or revision of this decision, the Veteran submitted or the RO obtained records of outpatient and inpatient medical care at the military facilities from February 2002 to January 2008.  These records show that the Veteran was diagnosed with coronary artery disease in about 2006.  However, as these documents were not of record at the time, they may not be considered in the evaluation of CUE in the RO's December 10, 1992 decision.  

As discussed above, the Veteran's newly raised viral and herbicide exposure theories were not reasonably raised for consideration by the RO.

Hypertension

Service treatment records showed that the Veteran's blood pressure was measured as 120-130/84-94 mmHg on some occasions but in the normal range on other occasions.  Over one seven day period in November 1990, blood pressure was measured from 172/120 to 130/80 mmHg.  A clinician at that time diagnosed borderline hypertension and advised modification of diet.  The treatment records are silent for any prescribed medication.  In an October 1991 retirement physical examination, blood pressure was 137/81 mmHg.  The examining physician noted the history of higher measurements but that the current measurement was in the normal range. 

In July 1992, a VA physician noted the same history and measured blood pressure as 139/72 mmHg.  He also noted the Veteran's denial of any history or symptoms associated with cardiovascular disease including shortness of breath, chest pain, dizziness, or palpitations.  The physician noted, "Hypertension not found- normal tension." 

On December 10, 1992, the RO denied service connection for hypertension because the competent evidence did not show that the Veteran had a chronic hypertension disability.  The RO noted a review of the service records and the July 1992 VA examination.  Notwithstanding some occasional high measurements in service, the RO placed greatest probative weight on the evaluation of the VA physician who concluded that the Veteran did not have a current chronic hypertension disability.  

The Board finds no CUE in the December 10, 1992 RO decision that denied service connection for hypertension.  The RO noted a review of the service treatment records and the July 1992 VA examination including the occasional high blood pressure measurements.  The RO assigned probative weight to the Veteran's lay statement of no observable symptoms at the time of his retirement and in the July 1991 examination, and to the observations and conclusions of the military and VA physicians that the Veteran did not have a chronic hypertension disability at the time of the examination.  Therefore, the Veteran's assertion of CUE is based on a disagreement in how the medical evidence was evaluated and not on any error of law or mis-application of the facts as they were known at that time.  

Notably, there was no evidence that the Veteran manifested hypertension to a compensable degree within one year of service discharge to warrant service connection on a presumptive basis under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As discussed above, the Veteran's newly raised viral and herbicide exposure theories were not reasonably raised for consideration by the RO.

Lumbosacral Injury
Bilateral Elbow Injuries

Service treatment records show that the Veteran sought treatment for low back pain in April 1971, November 1973, June 1978, and April 1990.  Clinicians associated the pain with recent physical exertion, frequent urination, or as aches associated with a common respiratory infection.  There were no reports of a traumatic injury.  None of the clinicians ordered X-rays and there was no follow up on any of the occasions.  The Veteran denied recurrent back pain on physical examinations in 1983 and 1986.  In an October 1991 retirement physical examination, the Veteran reported that he experienced intermittent low back pain since performing push-ups in April 1990 and usually after sleeping in a strange bed.  None of the physical examiners noted any spinal abnormalities. 

Service treatment records are silent for any injuries, symptoms or diagnoses of the bilateral elbows except for a report by the Veteran in his October 1991 retirement examination that he experienced one episode of right tennis elbow three weeks earlier.  The examiner did not note any upper extremity abnormalities. 

In July 1992, a VA physician noted the Veteran's report of pain in his right elbow that he attributed to years of playing racquetball and the onset of low back pain while serving in Korea with no history of a traumatic injury.  The Veteran reported experiencing low back stiffness after extended sitting and that he treated the stiffness with aspirin.  He denied current right elbow symptoms at the time of the examination.   The physician noted no tenderness on palpation and a full range of motion of the right elbow and lumbar spine.  X-rays of the lumbar spine showed no gross abnormalities.  The physician diagnosed a history of lumbosacral strain without injury or neurological impairment but with some residual stiffness.  The physician noted a history of right elbow epicondylitis now resolved.  There was no evidence of traumatic arthritis or other joint or vertebral deficits.  

In the December 10, 1992 decision, the RO denied service connection for lumbosacral and bilateral elbow injuries because the episodes of pain or discomfort in service resolved at the time of discharge and that there were no current disabilities.  The RO noted and summarized the service treatment records and the July 1992 VA examination.  

The Board finds no CUE in the December 10, 1992 RO decision that denied service connection for lumbosacral and bilateral elbow injuries. The RO considered the service treatment records and the July 1992 VA examination.  Notwithstanding the Veteran's reports of occasional back muscle stiffness after extended sitting, the RO placed greatest probative weight on the results of the retirement physical examination that showed no elbow or spinal abnormalities and on the evaluation of the VA physician who concluded that the Veteran did not have a current chronic elbow disability and that the residual intermittent back stiffness did not impose a functional impairment in the range of motion or ability to perform any level of activity.  There was no evidence of traumatic arthritis or other joint or vertebral deficit.  

The VA examiner's diagnosis, while less than clear, did not disclose any chronic underlying pathology of the elbows or low back to warrant presumptive service connection under 38 C.F.R. § 3.309(a).  The reference to residual "stiffness," in the context of no evidence of an underlying pathology, was reasonably interpreted as showing no chronic underlying disability.  See generally Sanchez-Benitez, supra.  Regardless of the adequacy of the diagnosis, any alleged error on the part of VA for not obtaining an adequate examination and diagnosis cannot form the basis of CUE.

Therefore, the Veteran's assertion of CUE is based on a disagreement in how the medical evidence was evaluated and not on any error of law or mis-application of the facts as they were known at that time.  Again, the Board observes that the newly raised service connection theories cannot form the basis of CUE as they were not reasonably raised by the record in December 1992.

Sinusitis

Service treatment records are silent for any symptoms, diagnoses, or treatment explicitly for sinusitis.  The Veteran was treated for nasal congestion in January 1975 and February 1986; on both occasions, the symptoms resolved with rest and aspirin.  The Veteran denied a history of sinusitis or chronic or frequent colds on examinations in 1983, 1986, and 1991, and examiners noted no sinus abnormalities. 

In July 1991, a VA physician noted the Veteran's report of a five year history of facial pain and pressure around the nose, nasal congestion without drainage, and headache that occurred every morning.  The symptoms resolved in three to four hours without medication.  The Veteran reported no history of bacterial sinusitis or treatment with antibiotics.  On the day of the examination, the Veteran reported that he had experienced an episode earlier in the day but was asymptomatic at the time of the examination.  The physician noted normal mucosa with no edema or inflammation or discharge.  Turbinates were normal with no septal deviation or deformity.  The physician noted that a "sinus series" was normal.  Nevertheless, the physician diagnosed sinusitis, non-allergic, non-bacterial, most likely vasomotor type.  

In the December 10, 1992 decision, the RO denied service connection for sinusitis noting only that it was "not shown in the record."  The RO did note the absence of any diagnosis or treatment for sinusitis in service and the results of the July 1991 VA examination.  The RO did not comment on the VA examiners diagnosis or further explain the reasons for concluding that the Veteran did not have a current sinusitis disability. 

The Board finds no CUE in the December 10, 1992 RO decision that denied service connection for sinusitis. The RO did consider the service treatment records and the July 1992 VA examination.  Even though the RO did not address the VA examiner's diagnosis of sinusitis, the Board finds that the weight of credible evidence supports the RO's finding and decision.  The service records were silent for any chronic nasal symptoms or treatment, and the Veteran denied any such history on several physical examinations including the final retirement examination.  The Veteran was asymptomatic on the day of the VA examination, although he reported experiencing a transient episode the same morning.  The examiner diagnosed sinusitis solely from the Veteran's description of five years of daily congestion which was inconsistent with his previous denials on the physical examinations.  Thus, the examiner's diagnosis lacked probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value).

The RO weighed the credibility of the Veteran's post-service history reports, the absence of observable symptoms on examination, and the basis for the VA examiner's diagnosis based on the Veteran's inconsistent statement compared to the service treatment and examination records.  A finding that the Veteran did not have a current sinus disability incurred in service was supported by the record.  Therefore, the Veteran's assertion of CUE is based on a disagreement in how the medical evidence was evaluated and not on any error of law or mis-application of the facts as they were known at that time.  The newly raised service connection theories cannot form the basis of CUE as they were not reasonably raised by the record in December 1992.
 

ORDER

Revision or reversal on the basis of CUE of the RO decision in April 16, 2005 that denied service connection for depression is denied.  

Revision or reversal on the basis of CUE of the RO decision in April 16, 2005 that denied service connection for bilateral knee disorders is denied.  

Revision or reversal on the basis of CUE of the RO decision in December 10, 1992 that denied service connection for bilateral knee disorders is denied.  

Revision or reversal on the basis of CUE of the RO decision in December 10, 1992 that denied service connection for sinus bradycardia with early repolarization is denied.  

Revision or reversal on the basis of CUE of the RO decision in December 10, 1992 that denied service connection for hypercholesterolemia is denied.  

Revision or reversal on the basis of CUE of the RO decision in December 10, 1992 that denied service connection for hypertension is denied.  

Revision or reversal on the basis of CUE of the RO decision in December 10, 1992 that denied service connection for bilateral hearing loss is denied.  

Revision or reversal on the basis of CUE of the RO decision in December 10, 1992 that denied service connection for a lumbosacral injury is denied.  

Revision or reversal on the basis of CUE of the RO decision in December 10, 1992 that denied service connection for bilateral elbow injuries is denied.  

Revision or reversal on the basis of CUE of the RO decision in December 10, 1992 that denied service connection for sinusitis is denied.  


REMAND

The Veteran seeks revision of a December 10, 1992 RO rating decision which denied service connection for bilateral hearing loss.  That claim was denied based upon lack of a current bilateral hearing loss disability per VA standards.  In denying the claim, the RO referred to actual audiometric findings from a July 1992 VA audiology examination.  Notably, the VA examination report contains a diagnosis of mild left-sided high frequency hearing loss (HFHL) but the audiometric findings are not associated with the claims folder.

VA records are considered part of the record on appeal since they are within VA's constructive possession even if not contained in the claims folder.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The constructive-possession of records rule established in Bell is potentially applicable to the RO's December 1992 decision as it was rendered after Bell (prior to July 21, 1992).  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Thus, the Board defers consideration of the motion involving hearing loss to obtain the actual audiometric results from the July 1992 audiology examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the actual audiometric results from the July 1992 VA examination.

2.  Thereafter, readjudicated the issue of whether a December 10, 1992 rating decision of the VA RO in Houston, Texas that denied service connection for bilateral hearing loss should be revised or reversed on the basis of CUE.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


